ORDER
PER CURIAM.
Service America, employer, and employer’s insurer, Wausau Insurance Companies, appeal from an award in favor of claimant, Cathy Wofford, in this workers’ compensation case.
The order of the Labor and Industrial Relations Commission is supported by competent and substantial evidence on the whole record; no error of law appears. An opinion would have no precedential value.
The order is affirmed. Rule 84.16(b). Claimant’s request for damages for frivolous appeal under Rule 84.19 is denied.